If plaintiff's driver, by reason of negligence, had his automobile in a place *Page 357 
of peril from oncoming traffic, and defendant was aware thereof upon his approach, or should have discovered the peril in time, and by the exercise of reasonable care, to have prevented the collision, and negligently failed to do so, then defendant's negligence was the proximate cause of the injuries sustained by plaintiff.
The evidence presented such an issue of subsequent negligence of defendant, for consideration by the jury, and the verdict and judgment should be affirmed, with costs to plaintiff.
BUTZEL and BUSHNELL, JJ., concurred with WIEST, J.